Citation Nr: 0318836	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  98-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for pelvic tilt, 
secondary to service-connected healed fracture of the left 
proximal tibia and fibula.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with low back pain, secondary to 
service-connected healed fracture of the left proximal tibia 
and fibula.

3.  Entitlement to service connection for instability of the 
left knee secondary to service-connected healed fracture of 
the left proximal tibia and fibula.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1965 to 
November 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied service 
connection for pelvic tilt, degenerative discs, low back 
pain, and left knee instability, all claimed as secondary to 
service-connected healed fracture of the left proximal tibia 
and fibula.  The veteran entered notice of disagreement with 
this decision in February 1997; the RO issued a statement of 
the case in March 1997; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in December 1997.  
The Board determined in September 1999 that the claims for 
service connection were well grounded, and remanded the 
claims to the RO for additional assistance and development, 
including a VA orthopedic examination with etiology opinions.  
That development was completed and the case returned to the 
Board.  In order to further assist the veteran, the Board 
requested additional examination and medical etiology 
opinions, which were conducted in April and May 2003.  

In a January 1976 rating action, the RO found that 
chondromalacia of the left knee was not service connected and 
had no relation to the veteran's service-connected left leg 
disability.  The veteran was informed of that decision in 
January 1967 and was provided appellate rights, but he did 
not thereafter enter a notice of disagreement with the 
decision; therefore, the rating decision denial of 
chondromalacia of the left knee (as secondary to service-
connected left leg disability) became a final decision.  As 
the veteran's current claim is for service connection for 
left knee instability, the Board will consider this claim on 
a de novo basis. 

In a December 2001 rating decision, the RO denied the 
veteran's claim for a TDIU, and notified the veteran of the 
decision in December 2001.  In January 2002, the veteran 
entered a notice of disagreement with the RO's decision to 
deny a TDIU.  A statement of the case has not yet been issued 
on this issue; therefore, the issue of entitlement to a TDIU 
is addressed below in the REMAND portion of this decision.  
The Board is required to remand this issue to the RO for the 
issuance of a statement of the case addressing the TDIU 
claim.  Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  All evidence necessary to decide the service connection 
claims on appeal has been obtained; in light of the grant of 
service connection, there is no reasonable possibility that 
additional assistance would further aid in substantiating the 
veteran's claims for service connection. 

2.  The evidence for and against the veteran's claim is in 
relative equipoise on the question of whether pelvic tilt is 
etiologically related by competent medical evidence to his 
service-connected healed fracture of the left proximal tibia 
and fibula.

3.  The evidence for and against the veteran's claim is in 
relative equipoise on the question of whether currently 
diagnosed degenerative disc disease of the lumbar spine with 
low back pain is etiologically related by competent medical 
evidence to his service-connected healed fracture of the left 
proximal tibia and fibula.

4.  The evidence for and against the veteran's claim is in 
relative equipoise on the question of whether current 
instability of the left knee is etiologically related by 
competent medical evidence to his service-connected healed 
fracture of the left proximal tibia and fibula.


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, service connection is warranted for pelvic tilt, as 
secondary to service-connected healed fracture of the left 
proximal tibia and fibula.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2002).

2.  With the resolution of reasonable doubt in the veteran's 
favor, service connection is warranted for degenerative disc 
disease of the lumbar spine with low back pain, as secondary 
to service-connected healed fracture of the left proximal 
tibia and fibula.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2002).

3.  With the resolution of reasonable doubt in the veteran's 
favor, service connection is warranted for instability of the 
left knee, as secondary to service-connected healed fracture 
of the left proximal tibia and fibula.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  In light of the grant of 
benefits sought on appeal, no further evidence is necessary 
to substantiate the veteran's claims for service connection 
for pelvic tilt, degenerative disc disease with low back 
pain, or instability of the left knee.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  In this veteran's case, there is no 
reasonable possibility that further assistance would aid in 
substantiating the veteran's claims for VA compensation 
benefits.  See 38 U.S.C.A. § 5103A(a)(1),(2) (West 2002). 

II.  Secondary Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2002).  
Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).

A.  Service Connection for Pelvic Tilt, Degenerative Disc 
Disease with Low Back Pain

The veteran contends that he currently has pelvic tilt, 
degenerative disc disease, and low back pain that is 
etiologically related to his service-connected healed 
fracture of the left proximal tibia and fibula.  

After a review of the evidence of record, the Board finds 
that the evidence for and against the veteran's claim is in 
relative equipoise on the questions of whether currently 
diagnosed pelvic tilt, and degenerative disc disease of the 
low back with low back pain, are etiologically related by 
competent medical evidence to his service-connected healed 
fracture of the left proximal tibia and fibula.  The 
unfavorable evidence includes medical opinion that the 
veteran's left leg length discrepancy was at the threshold 
for what could be considered normal variants in normal people 
without previous history of trauma, so that it was possible 
that the left leg length discrepancy was due to the veteran's 
normal anatomy (December 2000 addendum to examination 
report).  The unfavorable evidence includes a December 1996 
VA examination report, which reflects the examiner's opinion 
that the veteran's low back pain appeared to be mechanical 
low back pain that was most likely not associated with the 
(in-service) left leg injury.  

The favorable evidence includes a letter dated in November 
1996 from a private physician, David Lydon, D.O., that 
includes the opinion that the veteran's left leg length 
difference "had caused a significant pelvic tilt to the left 
with strain on the pelvic joints" that caused recurrent 
structural changes in the relationships of the ilia, sacrum, 
and femurs with the spine, which "lead to changes in 
function and resultant symptoms" that include low back pain 
and degeneration in the joints.  A December 2000 addendum to 
a January 2000 VA examination report reflects the examiner's 
opinion that there was a "possibility" that the veteran's 
left "leg length discrepancy may contribute in some form or 
fashion to his low back pain."  A May 2003 VA examination 
report reflects MRI findings of a herniated disc at L5-S1 and 
L4-L5, and the examiner's opinion that "it is only likely as 
not that the relationship of the herniated disc is related to 
the injury he has had to his left leg."  For these reasons, 
and with the resolution of reasonable doubt in the veteran's 
favor, the Board finds that service connection is warranted 
for pelvic tilt, and degenerative disc disease of the lumbar 
spine with low back pain, as secondary to service-connected 
healed fracture of the left proximal tibia and fibula.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310.

B.  Service Connection for Left Knee Instability

The veteran contends that he currently has left knee 
instability that is etiologically related to his service-
connected healed fracture of the left proximal tibia and 
fibula.  

After a review of the evidence of record, the Board finds 
that the evidence for and against the veteran's claim is in 
relative equipoise on the question of whether currently 
diagnosed instability of the left knee is etiologically 
related by competent medical evidence to his service-
connected healed fracture of the left proximal tibia and 
fibula.  The unfavorable evidence includes a VA examiner's 
opinion (December 2000 addendum) that there was a possibility 
that the left leg length discrepancy was due to the veteran's 
normal anatomy rather than his service-connected fracture of 
the left proximal tibia and fibula. 

The favorable evidence includes findings of left leg 
shortening with some medical opinion evidence associated the 
left leg shortening with his service-connected healed 
fracture of the left proximal tibia and fibula.  Moderate 
anterior cruciate ligament (ACL) laxity was noted in a 
November 1975 VA orthopedic examination report.  A December 
2000 addendum to a January 2000 VA examination report 
reflects the examiner's opinion that "[t]here is a slight 
medical probability that [unspecified left knee findings 
recorded upon examinations in January and October 2000 are] 
secondary to leg length discrepancy at the tibia secondary to 
fracture."  The findings at the January 2000 VA examination 
included ACL deficiency of the left knee.  A May 2003 VA 
examination report reflects the opinion that "difficulty 
with the knee on the MRI and by general examination" is 
"more likely than not to be related" to the veteran's 
service-connected healed fracture of the left proximal tibia 
and fibula.  For these reasons, and with the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted for instability of the left 
knee, as secondary to service-connected healed fracture of 
the left proximal tibia and fibula.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


ORDER

Service connection for pelvic tilt, as secondary to service-
connected healed fracture of the left proximal tibia and 
fibula, is granted. 

Service connection for degenerative disc disease of the 
lumbar spine with low back pain, as secondary to service-
connected healed fracture of the left proximal tibia and 
fibula, is granted.

Service connection for instability of the left knee, as 
secondary to service-connected healed fracture of the left 
proximal tibia and fibula, is granted. 




REMAND

In a December 2001 rating decision, the RO denied the 
veteran's claim for a TDIU, and notified the veteran of the 
decision in December 2001.  In January 2002, the veteran 
entered a notice of disagreement with the RO's decision to 
deny a TDIU.  As a statement of the case has not yet been 
issued, in order to comply with due process requirements, a 
remand is in order for the RO to prepare a statement of the 
case on the issue of entitlement to a TDIU.  See Manlincon, 
12 Vet. App. 238.

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

The RO should provide the veteran a statement of 
the case regarding the claim for a TDIU.  The 
statement of the case should address all aspects of 
this claim, and compliance with the notice and duty 
to assist provisions of the Veterans Claims 
Assistance Act of 2000.  Further, the veteran 
should be advised that, if he wishes the Board to 
address this claim for TDIU, he must submit a 
timely substantive appeal in response to the 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



